10-2557-ag
         Chen v. Holder
                                                                                       BIA
                                                                                    Burr, IJ
                                                                               A094 923 024
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 2nd day of June, two thousand eleven.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                GERARD E. LYNCH,
 9                DENNY CHIN,
10                    Circuit Judges.
11       _______________________________________
12
13       SHEN CHEN, AKA SHENG CHEN,
14                Petitioner,
15
16                        v.                                    10-2557-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               David A. Bredin, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Ernesto H. Molina, Jr.,
27                                     Assistant Director; Bernard A.
28                                     Joseph, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Shen Chen, a native and citizen of China, seeks review

 6   of a June 10, 2010, order of the BIA affirming the June 27,

 7   2008, decision of Immigration Judge (“IJ”) Sarah M. Burr,

 8   which denied his application for asylum, withholding of

 9   removal, and relief under the Convention Against Torture

10   (“CAT”).     In re Shen Chen, No. A094 923 024 (B.I.A. June 10,

11   2010), aff’g No. A094 923 024 (Immig. Ct. N.Y. City June 27,

12   2008).     We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Where, as here, “the BIA adopts the decision of the IJ

15   and merely supplements the IJ’s decision, . . . we review

16   the decision of the IJ as supplemented by the BIA.”      See Yan

17   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).      We

18   review factual findings for substantial evidence, and we

19   review questions of law de novo. 8 U.S.C. § 1252(b)(4)(B);

20   Yan Chen, 417 F.3d at 271.

21       We first address Chen’s claim for asylum.     In Shi Liang

22   Lin, this Court determined that, under 8 U.S.C.

23   § 1101(a)(42), an individual is not per se eligible for

                                     2
 1   asylum based on the forced abortion or sterilization of a

 2   spouse or partner because “applicants can become candidates

 3   for asylum relief only based on persecution that they

 4   themselves have suffered or must suffer.”     Shi Liang Lin v.

 5   U.S. Dep’t of Justice, 494 F.3d 296, 308 (2d Cir. 2007); see

 6   also Matter of J-S-, 24 I. &. N. Dec. 520, 536-37 (A.G.

 7   2008) (adopting this Court’s holding in Shi Liang Lin).

 8   Because Chen cannot establish eligibility for asylum based

 9   on his wife’s miscarriage alone, he must show both “other

10   resistance to a coercive population control program” and

11   persecution resulting from that resistance.     Shi Liang Lin,

12   494 F.3d at 308 (internal quotation marks omitted).

13       The agency did not err in finding that Chen failed to

14   establish past persecution based on his assault by family

15   planning officials, his argument with the director of the

16   family planning office, or the threats of arrest and

17   sterilization by family planning officials.    While Chen was

18   knocked down, kicked, and punched by family planning

19   officials, he did not need medical attention and the attack

20   did not occur in the context of detention.     See Jian Qiu Liu

21   v. Holder, 632 F.3d 820, 821-22 (2d Cir. 2011) (finding “no

22   error in the BIA’s conclusion that [petitioner] failed to


                                  3
 1   establish persecution” when he alleged “minor bruising from

 2   an altercation with family planning officials” that left “no

 3   lasting physical effect”); see also Beskovic v. Gonzales,

 4   467 F.3d 223, 226 (2d Cir. 2006) (stating that a minor

 5   beating may rise to the level of persecution when it is

 6   designed to cause pain, humiliation or other suffering, and

 7   occurs in the context of a detention on the basis of a

 8   protected ground).   Furthermore, Chen presented no evidence

 9   that he was harmed during his argument with the family

10   planning director, or that the family planning officials in

11   any way followed up on their threats.       In fact, Chen

12   testified that he had no contact with family planning

13   officials in the six weeks between the date of that argument

14   and his departure from China.       It was therefore reasonable

15   for the agency to conclude that the harm described by Chen

16   was insufficiently severe to constitute persecution.        See

17   Jian Qiu Liu, 632 F.3d at 822; Ivanishvili v. U.S. Dep’t of

18   Justice, 433 F.3d 332, 341 (2d Cir. 2006).

19       Because the agency reasonably concluded that Chen did

20   not suffer past persecution, he is not entitled to a

21   presumption of future persecution.       See 8 C.F.R.

22   § 208.13(b)(1).   Chen makes no argument concerning a fear of


                                     4
 1   future persecution independent from his claim of past

 2   persecution.   Consequently, the agency reasonably concluded

 3   that Chen did not meet his burden of establishing a well-

 4   founded fear of future persecution.   See Jian Xing Huang v.

 5   INS, 421 F.3d 125, 129 (2d Cir. 2005) (concluding that a

 6   fear is not objectively reasonable if it lacks “solid

 7   support” in the record and is merely “speculative at best”).

 8   Because Chen did not demonstrate past persecution, or a

 9   well-founded fear of future persecution, the agency did not

10   err in denying his applications for asylum and withholding

11   of removal, which shared the same factual predicate.     See

12   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

13       Next, we address Chen’s claim for CAT relief.   Although

14   Chen states that it is possible he may be imprisoned and

15   tortured if he returns to China, he presents no argument or

16   evidence supporting this claim, other than a general

17   statement that he “wishes to have additional children and

18   fears [being] fined, imprisoned and possibly sterilized if

19   returned to . . . China.”   This assertion is insufficient to

20   overturn the agency’s denial of CAT relief.   See Mu Xiang

21   Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 160 (2d Cir.

22   2005) (concluding that particularized evidence showing the

23   likelihood of torture is necessary to establish eligibility

24   for CAT protection).
                                   5
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, any stay of

3   removal that the Court previously granted in this petition

4   is VACATED, and any pending motion for a stay of removal in

5   this petition is DISMISSED as moot.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe, Clerk
8




                                  6